DETAILED ACTION
This Office action is in response to the Application filed on April 8, 2021, which is a continuation of U.S. Patent Application 16/143960, filed on September 27, 2018, now U.S. Patent No. 11004181, which is a continuation of U.S. Patent Application No. 16/025444, filed on July 2, 2018, now U.S. Patent No. 10311556. An action on the merits follows. Claims 1-20 have been cancelled via preliminary amendment. Claims 21-40 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of US Patent No. 11004181 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims 21 and 39-40 are covered by claims 1 and 20 of patent '181;
Although the aforementioned conflicting claims are not identical, they are not patentably distinct from each other because they share substantially the same scope despite differences in wording as indicated below:
17/225628 (instant application)
16/143960 (parent application, now Pat. No. 11004181)
Claim 21.    An image data system, comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, via a data interface, image data representing a target document containing a target document deformation; 
providing the image data to a machine learning system, the machine learning system being trained, using training image data representing a plurality of training documents and transformation image data representing the training documents with training deformations, to process image data representing a document containing a document deformation; and 
generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected.






Claim 39.    A method comprising:
receiving, via a data interface, image data representing a target document containing a target document deformation; 
providing the image data to a machine learning system, the machine learning system being trained, using training image data representing a plurality of training documents and transformation image data representing the training documents with training deformations, to process image data representing a document containing a document deformation; and 
generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected.

Claim 40.    The method of claim 39, wherein generating the restored image data comprises using an inverse transformation.
Claim 1.    A system, comprising:
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to perform operations comprising:
generating training image data representing a plurality of training documents;
generating transformation image data representing the training documents with training deformations;
providing, to a machine learning system, the training image data and the transformation image data;
training the machine learning system, using the training image data and the transformation image data, to process image data representing a document containing a document deformation;
provide, to the machine learning system, image data representing a target document containing a target document deformation; and
generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected.


Claim 20.    A method, comprising:
generating training image data representing a plurality of training documents;
generating transformation image data representing the training documents with training deformations;
providing, to a neural network, the training image data and the transformation image data;
training the neural network, using the training image data and the transformation image data, to determine an inverse transformation from the transformation image data to the training image data; and
processing, using the inverse transformation, image data representing a target document with a target document deformation to generate restored image data representing the target document with the target document deformation removed.


As indicated above, claim 21 ('628) and claim 1 ('181) share substantially the same scope despite differences in wording. For example, claim 21 ('628) recites “image data system”, “receiving, via a data interface”, “providing… the machine learning system being trained”,  “transformation image data representing the training documents with training deformations”, “the machine learning system being trained, using training image data representing a plurality of training documents and transformation image data”, respectively, which coincides with “system”, “generating transformation image data representing the training documents with training deformations”, “training the machine learning system, using the training image data and the transformation image data”, as recited in claim 1 ('181). Thus, above-mentioned phrase differences in claims 21 ('628) would not alter their scope to warrant a distinct and independent invention from claim 1 of patent '181. 
The reasoning indicated above for claim 21 applies to claims 39-40 ('628) and claim 20 ('181)  respectively.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11004182 since the claim, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claim 21 is covered by claim 1 of patent '182;
Although the aforementioned conflicting claims are not identical, they are not patentably distinct from each other because they share substantially the same scope despite differences in wording as indicated below:
17/225628 (instant application)
16/388997 (now Pat. No. 11004182)
Claim 21.    An image data system, comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, via a data interface, image data representing a target document containing a target document deformation; 
providing the image data to a machine learning system, the machine learning system being trained, using training image data representing a plurality of training documents and transformation image data representing the training documents with training deformations, to process image data representing a document containing a document deformation; and 
generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected.


Claim 1.    A system, comprising:
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to perform operations comprising:
transforming training image data to generate transformation image data representing images of training documents with training deformations;
training a machine learning system, using the training image data and the generated transformation image data, to process image data representing a document containing a document deformation;
providing, to the machine learning system, image data representing a target document including a target document deformation; and
processing the image data representing the target document containing the target document deformation, using the machine learning system, to generate the target document with the target document deformation corrected.

As indicated above, claim 21 ('628) and claim 1 ('182) share substantially the same scope despite differences in wording. For example, claim 21 ('628) recites “image data system”, “receiving, via a data interface”, “providing… the machine learning system being trained”,  “transformation image data representing the training documents with training deformations”, “the machine learning system being trained, using training image data representing a plurality of training documents and transformation image data”, “generating, using the machine learning system, restored image data representing the target document with the target document deformation corrected” respectively, which coincides with “system”, “transforming training image data to generate transformation image data representing images of training documents with training deformations”, “training the machine learning system, using the training image data and the transformation image data”, “processing the image data representing the target document containing the target document deformation, using the machine learning system, to generate the target document with the target document deformation corrected”, as recited in claim 1 ('182). Thus, above-mentioned phrase differences in claims 21 ('628) would not alter their scope to warrant a distinct and independent invention from claim 1 of patent '182. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation “receiving… image data representing a target document containing a target document deformation… process image data representing a document containing a document deformation” in lines 5-13 of the claim. However, the examiner cannot clearly ascertain if the claimed “image data” recited in line 11 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 5 of the claim, or if it encompasses embodiments corresponding to “image data” different from the claimed “image data” previously recited in line 5 of the claim, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “a document” recited in line 12 of the claim encompasses embodiments corresponding to the claimed “a target document” previously recited in line 6 of the claim, or if it encompasses embodiments corresponding to “a document” different from the claimed “target document” previously recited in line 6 of the claim, which further renders the claim indefinite.
Claims 22-38 are rejected by virtue of being dependent upon rejected base claim 21.
Claim 39 recites the limitation “receiving… image data representing a target document containing a target document deformation… process image data representing a document containing a document deformation” in lines 2-8 of the claim. However, the examiner cannot clearly ascertain if the claimed “image data” recited in line 7 of the claim encompasses embodiments corresponding to the claimed “image data” previously recited in line 2 of the claim, or if it encompasses embodiments corresponding to “image data” different from the claimed “image data” previously recited in line 2 of the claim, which renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “a document” recited in line 8 of the claim encompasses embodiments corresponding to the claimed “a target document” previously recited in line 3 of the claim, or if it encompasses embodiments corresponding to “a document” different from the claimed “target document” previously recited in line 3 of the claim, which further renders the claim indefinite.
Claim 30 is rejected by virtue of being dependent upon rejected base claim 39.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO RIVERA-MARTINEZ whose telephone number is 571-272-4979. The examiner can normally be reached on Monday-Friday (8am - 5pm Eastern Time). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668